Mr. Justice Benson
delivered the opinion of the . court.
We shall consider only the assignment of error based upon appellants’ contention that the trial court was without jurisdiction to hear and dispose of the receiver’s final report. The appellants had filed a supersedeas bond upon the appeal above mentioned which operated to stay all proceedings in the court below. The settlement of the final report of the receiver was inseparably connected with the issues involved in the hearing in this court, and could not safely be determined until the decree entered here should be sent down, and therefore, pending the appeal, the trial court was without power to hear and determine the matter: 23 Am. & Eng. Ency. (2 ed.) 1127; 2 R. C. L. 120. However, when a rehearing was denied upon the former appeal, leave was granted appellants to again present the question of the compensation of the expert accountants, upon the argument herein. Since it appears that these items have been paid by the receiver, we conclude that the proper time for the in*447vestigation thereof is upon the hearing and settlement of the receiver’s report and final account.
The decree of the lower court will therefore be reversed and the cause remanded, with directions to hear and settle the accounts and demands of the receiver, and to take such further proceedings as may be necessary to finally dispose of the litigation.
Reversed and Remanded.
Me. Chief Justice Mooee, Me. Justice McBride and Me. Justice Haréis concur.